         Case 1:18-cv-12355-MKV Document 90 Filed 06/24/21 Page 1 of 2




                                                              June 24, 2021
By CM/ECF Posting

The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007-1312

           Re: Shatsky v. The Palestine Liberation Org., Case No. 18 Civ. 12355 (MKV)

Dear Judge Vyskocil:

        Undersigned counsel for the parties have been working cooperatively to complete the
jurisdictional discovery authorized by the Court’s February 8, 2021 Order (Dkt. #60), consistent
with the Court’s supplemental Order of April 29, 2021, which requires completion of such
discovery not later than July 9, 2021, without extension (Dkt. #80). Jurisdictional discovery,
including depositions, will be materially complete by July 9. However, there are scheduling
difficulties affecting three of the deponents defendants will be producing, which the parties can
resolve if, as the parties jointly request, the Court grants them leave to complete those remaining
depositions by July 30, 2021.

        Further, if the Court grants such leave, then the parties respectfully request an adjustment
of the briefing schedule for dispositive motions set by the Court’s April 29, 2021 Order, so that
the parties’ briefs can reflect the results of jurisdictional discovery. Subject to approval of the
Court, the parties jointly request that the Court approve an amended briefing schedule, as follows:
Defendants shall file their contemplated dispositive motions by August 20, 2021; Plaintiffs shall
respond by September 20, 2021; and Defendants shall reply by October 6, 2021.

        Finally, to facilitate the expeditious completion of all jurisdictional discovery depositions,
the parties respectfully request that Your Honor make a limited referral to a magistrate judge, to
be available during those depositions to rule on potential objections concerning the scope of
questioning allowed with respect to the jurisdictional issues, and/or potential assertions of United
Nations functional immunity, both of which were addressed in the Court’s April 29, 2021 Order
and by the Court’s instructions during the April 29, 2021, telephonic hearing. See Dkt. #80.

       We thank the Court for its consideration of these requests.

                                                     *****
         Case 1:18-cv-12355-MKV Document 90 Filed 06/24/21 Page 2 of 2




The Honorable Mary Kay Vyskocil
June 24, 2021
Page 2

                                  Respectfully submitted,


/s/ Stephen M. Sinaiko                                  /s/ Gassan A. Baloul
Stephen M. Sinaiko                                      Gassan A. Baloul
Ronald F. Wick                                          Mitchell R. Berger
Cohen & Gresser LLP                                     Squire Patton Boggs (US) LLP
800 Third Avenue                                        2550 M Street, N.W.
New York, New York 10022                                Washington, D.C. 20037
(212) 957-9756                                          (202) 457-6000

Attorneys for Plaintiffs                                Attorneys for Defendants
                                                        Palestinian Authority and the
                                                        Palestine Liberation Organization



cc: All Counsel (by CM/ECF Posting)
